Citation Nr: 0906843	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a hearing 
impairment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2008, at 
which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current back disorder which is due to any incident or event 
in active service, and arthritis in the back is not shown to 
have been manifested to a compensable degree within one year 
after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current neck disorder which is due to any incident or event 
in active service, and arthritis in the neck is not shown to 
have been manifested to a compensable degree within one year 
after separation from service.

3.  The competent and probative medical evidence of record 
shows that the veteran was diagnosed with headaches in 
November 2005, and preponderates against a finding that the 
veteran has current migraine headaches which are due to any 
incident or event in active service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
hearing impairment which is due to any incident or event in 
active service, and sensorineural hearing loss as an organic 
disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A neck disorder was not incurred in or aggravated by 
service, nor may arthritis of the neck be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

4.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In January 2006 and March 2008 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim, and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA 


would assist him in obtaining evidence necessary to support 
his claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2006 rating 
decision, June 2006 SOC, and September 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.


The RO did not afford the veteran a VA examination for the 
each of the four disorders at issue, on the basis that there 
is already sufficient medical evidence to decide the claim, 
and the Board agrees.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with such in-service 
event.  The Board finds that there is no competent evidence 
of current hearing impairment, no establishment of an in-
service event leading to a back or neck disorder, and no 
competent evidence linking the veteran's back disorder, neck 
disorder, or migraine headaches to his active service.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for a disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be(1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis and organic diseases of 
the nervous system, e.g., hearing impairment, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however 


remote, are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Service Connection for Back and Neck Disorders

The veteran's service treatment records (STRs) do not show 
complaints or treatment of a back disorder.  At a February 
2000 examination, his spine was found to be normal.  In a 
January 2001 medical history report the veteran indicated 
that he had never had recurrent back pain or any back injury.  
On a March 2003 medical history report, the veteran did not 
answer a query as to whether he had experienced any recurrent 
back pain or any back problem; he indicated that he had not 
had to use any assistive devices.  At his March 2003 
separation examination, the veteran's spine and other 
musculoskeletal parts were found to be normal.  A partial 
mark was made on the form, possibly indicating that he had 
previously had spine or other musculoskeletal abnormalities, 
but there were no notes describing any abnormalities.

R.R.Q., M.D., a private physician, wrote in November 2005 
that the veteran had been examined at his clinic that day, 
and had suffered from upper to lower back pain for two years.  
The veteran had self-medicated with various analgesics, which 
had afforded him no relief.  The pain was aggravated by 
strenuous activities and prolonged walking.  X-rays of the 
lumbosacral spine were normal, and X-rays of the cervical 
spine showed spondylosis at C5-6 and C6-7.

In his November 2005 claim, the veteran wrote that during his 
service he had lifted and moved heavy cruise boxes and liquid 
oxygen trailers.  He added in his April 2006 statement that 
he had also moved tool boxes and portable oxygen bottles on 
his shoulders for up to half a kilometer.

VA treatment records show that in August 2007 the veteran 
complained of a back problem.  He said that while in service 
he had carried a 40-pound tool box on his back up and down a 
ladder.  He indicated that he had constant lumbar pain for 
which he had been taking Tylenol, and that he also had 
constant neck pain which cold weather or air conditioning 
would make worse.  On examination, he had some discomfort in 
the cervical and lower lumbar areas.  X-rays showed 
degenerative changes and spondylosis at C4-5 and C6-7, and 
bilateral neural foraminal narrowing at C6-7 as well as 
demineralization of the lumbar spine.  A bone density test 
showed that the veteran's left femur and lumbar spine were 
osteopenic.

At an August 2007 physical therapy consultation the veteran 
reported having neck and back pain since 1981 and that the 
pain varied with daily activities and the weather.  The 
veteran was shown neck and back exercises and was instructed 
to use a TENS unit up to twice a day as needed.

In a September 2007 statement the veteran wrote that he felt 
some discomfort in his back while in service, but that he was 
able to relieve the pain with medication.  He said that when 
he retired in September 2003 his health worsened and he felt 
discomfort and pain in his low back and neck, especially at 
night and in cold weather.

At September 2007 VA ambulatory care treatment the veteran 
complained of a sharp, knife-like sensation in his low back 
for several days.   He reported that he had been doing 
stretching exercises.  In October 2007 the veteran was 
treated at a VA chronic back pain clinic where he complained 
of low back pain that was described as sharp across the low 
part of the back.  He said that his back pain began in the 
mid-1990s and had a slow progression thereafter.  On 
examination he had a full range of thoracolumbar motion 
without complaint of pain.  The treating provider opined that 
the veteran had low back pain which appeared to be soft-
tissue in origin due to overuse and strain. 


The Board notes that, while the veteran's post-service 
treatment records state that he had a history of back and 
neck pain going back to service, these reports were based on 
the veteran's own recounting.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  We recognize that such a 
medical notation cannot be rejected solely because it is 
based upon a history supplied by the veteran, but the 
critical question is whether it is credible in light of all 
the evidence in the record.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).

The veteran's STRs do not show that there was an incident or 
event during his active service which could have caused his 
current lumbar and/or cervical disorders, and no 
abnormalities were reported or found at the time of his 
retirement from active service.  In addition, the veteran did 
not seek treatment for his back or neck disorders for over 
two years after service, and none of his treating providers 
has opined that these disorders began during or within a year 
after service.

We recognize the sincerity of the arguments advanced by the 
veteran that his neck and back disorders are service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, chronic neck and back disorders require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for neck 
and back disorders, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Migraine Headaches

The STRs do not show any treatment of, or complaints of, 
migraine headaches.  The post-service records show that the 
veteran was treated by P.M.I., a private physician, in 
November 2005 and was diagnosed with R/O ("rule out") 
migraine headaches, vascular headaches, and R/O benign 
positional vertigo.  Dr. I did not indicate whether he 
believed that the veteran's headaches were related to his 
active service.  The record does not indicate that the 
veteran has had further treatment for headaches.

We recognize the sincerity of the arguments advanced by the 
veteran that he has migraine headaches which are service 
connected.  However, as noted above, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra.  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra.  See also Buchanan, supra.  
However, migraine headaches require specialized training for 
a determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  In 
the present case there is no competent evidence of record 
indicating that the veteran's migraine headaches are 
connected to his active service.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
migraine headaches, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Service Connection for Hearing Impairment

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling loss is not demonstrated at 
separation, a veteran may establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the veteran had bilateral loss during 
service is not fatal to his claim for service connection.  
The laws and regulations do not strictly require in-service 
complaint of, or treatment for, hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for 
Veterans Claims has held where there is no evidence of the 
veteran's claimed hearing disability until many years after 
separation from service, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service . 
. . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992)).  Therefore, the critical question 
is whether the veteran has current hearing loss disability 
which is causally related to service.

The veteran's service records show that he worked on a flight 
deck.  On an audiological evaluation in November 1987, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
10
10
10
5
5

The STRs show numerous other audiograms in service, none of 
which meets the requirements of 38 C.F.R. § 3.385.  The 
veteran did not indicate having any past or current hearing 
loss on January 2001 and March 2003 medical history reports.  
On a March 2003 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
10
5
10
10

The veteran's post-service records do not show any treatment 
for hearing loss.

As previously noted, the Board recognizes the sincerity of 
the arguments advanced by the veteran that his hearing 
impairment is service connected, but issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  The veteran's lay statements 
may certainly be competent to support a claim by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, Buchanan, supra.  However, hearing 
impairment requires specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  In the present case 
there is no evidence of record that the veteran has a current 
hearing impairment as recognized by law and regulation.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing impairment, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for migraine headaches is denied.

Service connection for a hearing impairment is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


